Exhibit 10.4
July 29, 2011
Travelport, LP
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339

Re:   Fourteenth Amendment to Subscriber Services Agreement, dated as of
July 23, 2007 (“Agreement”) between Travelport, LP, (“Travelport”), Travelport
Global Distribution System B.V. (“TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)

Ladies and Gentlemen:
This letter constitutes a Fourteenth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.
Effective as August 1, 2011, (“Amendment Effective Date”), Galileo and
Subscriber hereby agree as follows:
1. Custom Terms and Conditions Revision. The Custom Terms and Conditions
Attachment (Worldspan Services) — to the Agreement is amended as set forth in
Exhibit A.
2. General. This Amendment shall be binding upon and inure to the benefit of and
be enforceable by the Parties hereto or their successors in interest, except as
expressly provided in the Agreement. Each Party to this Amendment agrees that,
other than as expressly set out in this Amendment, nothing in this Amendment is
intended to alter the rights, duties and obligations of the Parties under the
Agreement, which shall remain in full force and effect as amended hereby. In the
event of a conflict between the terms and conditions of this Amendment and the
terms and conditions of the Agreement, the terms and conditions of this
Amendment shall govern. This Amendment may be executed by the Parties in
separate counterparts and each counterpart shall be deemed to be an original,
but all such counterparts together shall constitute one and the same instrument.

1



--------------------------------------------------------------------------------



 



The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.

                      Orbitz Worldwide, LLC       Travelport, LP                
By: Travelport Holdings LLC as General Partner    
 
                   
Signature:
  /s/ Mike Nelson       Signature:   /s/ Daniel E. Westbrook    
 
                   
 
                   
Name:
  Mike Nelson       Name:   Daniel E. Westbrook    
 
                   
 
                   
Title:
  President, Partner Services Group       Title:   V.P. Supplier Development    
 
                   
 
                   
Date:
  8/1/11       Date:   30 July 2011    
 
                   
 
                                Travelport Global Distribution System B.V.    
 
                   
 
          Signature:   /s/ Philip Emery    
 
                   
 
                   
 
          Name:   Philip Emery    
 
                   
 
                   
 
          Title:   Director    
 
                   
 
                   
 
          Date:   29 July 2011    
 
                   

2